DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species B, claims 1-11 and 18, in the reply filed on 5 January 2021 is acknowledged.

Drawings
The drawings are objected to, in Figure 4, it appears that the right most instance of “11” should actually read “11a”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, the claim utilizes a great deal of and/or and optionally language, with the use of the and/or language and the term optionally the limitations have embodiments that essentially read “mixtures of iridium oxide” for example; it is unclear as to how a single component can be considered a mixture.
As to claim 10, the claim utilized the term PGM, without giving a definition and thus rendering the claim unclear.  For the purpose of Examination the term has been interpreted as platinum group metals.  
As to claim 11, the claim recites a plurality of limitations which are already present in claim 1, upon which claim 11 is dependent.  It is unclear if these limitations intend to refer back to the limitations of claim 1 or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  This rejection could be overcome by changing “a/an” to “the/said”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0116877 to Guillet et al. (Guillet).
As to claim 1, Guillet teaches a catalyst coated membrane for use in a water electrolyzer (2), having a laminate structure comprising, a first layer comprising  first membrane component (421), the first membrane component having a cathode catalyst layer (403) disposed on a first face thereof; a second layer comprising a second membrane component (423), the second membrane component having an anode catalyst layer (404) disposed on a first face thereof; and an intermediate layer disposed between the first and second layers, comprising a third membrane component (422), the third membrane component (422) having a recombination catalyst layer (432) disposed on a first face thereof (Paragraphs 0071-0075; Figure 2).  
As to claim 2, Guillet teaches the apparatus of claim 1.  Guillet further teaches that the first layer (421) and second layer (423) are each adjacent the intermediate layer (422) (Paragraphs 0071-0075; Figure 2).  
As to claim 3, Guillet teaches the apparatus of claim 1.  Guillet further teaches that a second face of the first membrane component (421) is adjacent the intermediate layer (422) and a second face (423) is adjacent the intermediate layer (422), and the intermediate layer is oriented such that the recombination catalyst layer (432) is disposed adjacent the second layer (423) (Paragraphs 0071-0075; Figure 2).  
As to claim 5, Guillet teaches the apparatus of claim 1.  Guillet further teaches that the first, second and third membrane components are solid polymer electrolyte membrane components comprising an ionomer, for example Nafion (Paragraph 0066).
As to claim 8, Guillet teaches the apparatus of claim 1.  Guillet further teaches that the cathode catalyst comprises platinum supported on carbon (Paragraph 0061).
As to claim 9, Guillet teaches the apparatus of claim 1.  Guillet further teaches that the anode catalyst comprises noble metal oxides such as iridium or ruthenium oxide (Paragraph 0061).
As to claim 10, Guillet teaches the apparatus of claim 1.  Guillet further teaches that the recombination catalyst comprises platinum on carbon (Paragraph 0062).
As to claim 11, Guillet teaches a catalyst coated membrane for use in a water electrolyzer (2), having a laminate structure consisting of, a cathode catalyst layer (403) comprising a cathode catalyst, first membrane component comprising a membrane (421) and a catalyst (431), a third membrane component (422), a recombination catalyst layer comprising a recombination catalyst (432), a second membrane component (423) and an anode catalyst layer comprising an anode catalyst (404) (Paragraphs 0071-0075; Figure 2).  
As to claim 18, as discussed above, Guillet teaches a catalyst-coated membrane as in claim 1.  Guillet further teaches that this membrane is utilized in a water electrolyzer (Paragraph 0024).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guillet as applied to claim 1 above, and further in view of US Patent Application Publication No. 2011/0042228 to Hinatsu et al. (Hinatsu).
As to claim 6, Guillet teaches the apparatus of claim 1.  However, Guillet fails to further teach that one or more of the first, second or third membrane components further comprise a reinforcing layer.  However, Hinatsu also discusses PEM water electrolysis and teaches that by forming a membrane with a reinforcing layer (internally reinforced) mechanical stability can be provided (Abstract; Paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify at least one of the membranes of Guillet with a reinforcing layer in order to provide mechanical stability as taught by Hinatsu.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guillet as applied to claim 1 above, and further in view of US Patent Application Publication No. 2015/0322578 to Wakabayashi et al. (Wakabayashi).
As to claim 7, Guillet teaches the apparatus of claim 1.  However, Guillet fails to further teach that one or more of the membranes comprises a peroxide removal additive or a peroxy radical scavenger.  However, Wakabayashi also discusses water electrolyzer and teaches that a membrane should comprise structural units that act as peroxy radical scavengers in order to improve water electrolysis durability (Paragraph 0169).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide at least one membrane of Guillet with a peroxy scavenger structural unit in order to improve durability as taught by Wakabayashi.  

Claims 1-5, 7-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guillet in view of Wakabayashi.
As to claims 1, 3 and 11, Guillet teaches a catalyst coated membrane for use in a water electrolyzer (2), having a laminate structure comprising, a first layer comprising  first membrane component (401), the first membrane component having a cathode catalyst layer (403) disposed on a first face thereof; a second layer comprising a second membrane component (402), the second membrane component having an anode catalyst layer (404) disposed on a first face thereof; and an intermediate layer disposed between the first and second layers, comprising a recombination catalyst layer (410) (Paragraphs 0031-0033; Figure 1)
However, Guillet fails to teach that the laminate structure comprises a third membrane layer between the first membrane layer and the recombination catalyst layer, instead teaching that the recombination catalyst layer is directly on the opposite side of a membrane from both the anode catalyst and the cathode catalyst.  However, Wakabayashi also discusses water electrolysis and teaches that the formation of catalyst directly on both sides of a membrane can cause durability problems and that instead each catalyst should be separately formed on a membrane and then brought together to improve durability (Abstract; Paragraphs 0007, 0009, 0010, 0013, 0015 and 0033-0035; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide the recombination catalyst on a separate membrane, a third membrane, to be joined to the first or second membrane in order to improve durability of the laminate as taught by Wakabayashi.  Wakabayashi would render obvious the joining of this third membrane face to either of the first or second membrane.  
Thus in one embodiment, the combination forming a catalyst-coated membrane consisting of the layers in order: a cathode catalyst layer comprising a cathode catalyst, a fist membrane component, a third membrane component, a recombination catalyst layer comprising a recombination catalyst, a second membrane component and an anode catalyst layer comprising an anode catalyst.  
As to claim 2, the combination of Guillet and Wakabayashi teaches the apparatus of claim 1.  Guillet further teaches that the first layer (401) and second layer (402) are each adjacent the intermediate layer (410) (Paragraphs 0031-0033; Figure 1).  
As to claim 4, the combination of Guillet and Wakabayashi teaches the apparatus of claim 1.  Guillet teaches that the membranes of the structure preferably total 100 microns in thickness, and that thickness is critical, as such it would have been obvious to one of ordinary skill in the art at the time of invention to maintain that thickness in the combination (Paragraphs 0007, 0048, 0068 and 0069).  However, Guillet fails to contemplate a catalyst thickness and thus fails to teach a total overall thickness.  (Paragraph 0188). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the catalyst of Guillet with a thickness of 1 to 100 microns with the expectation of effective catalyst formation as taught by Wakabayashi.  Thus a total thickness of from 103 to 400 microns.  
As to claim 5, the combination of Guillet and Wakabayashi teaches the apparatus of claim 1.  Guillet further teaches that the membrane components are solid polymer electrolyte membrane components comprising an ionomer, for example Nafion (Paragraph 0066).
As to claim 7, the combination of Guillet and Wakabayashi teaches the apparatus of claim 1.  The combination as above fails to further teach that one or more of the membranes comprises a peroxide removal additive or a peroxy radical scavenger.  However, Wakabayashi further teaches that a membrane should comprise structural units that act as peroxy radical scavengers in order to improve water electrolysis durability (Paragraph 0169).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide at least one membrane of the combination with a peroxy scavenger structural unit in order to improve durability as taught by Wakabayashi.  
As to claim 8, the combination of Guillet and Wakabayashi teaches the apparatus of claim 1.  Guillet further teaches that the cathode catalyst comprises platinum supported on carbon (Paragraph 0061).
As to claim 9, the combination of Guillet and Wakabayashi teaches the apparatus of claim 1.  Guillet further teaches that the anode catalyst comprises noble metal oxides such as iridium or ruthenium oxide (Paragraph 0061).  As discussed in the 35 USC 112 rejection above, this claim is unclear, but even were the claim to be amended/interpreted to read specifically on a mixture only, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the two known catalyst with the expectation of effectively forming a catalyst (MPEP 2144.06 I)
As to claim 10, the combination of Guillet and Wakabayashi teaches the apparatus of claim 1.  Guillet further teaches that the recombination catalyst comprises platinum on carbon (Paragraph 0062).
As to claim 18, as discussed above, the combination of Guillet and Wakabayashi teaches a catalyst-coated membrane as in claim 1.  Guillet further teaches that this membrane is utilized in a water electrolyzer (Paragraph 0024).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guillet and Wakabayashi as applied to claim 1 above, and further in view of Hinatsu.
As to claim 6, the combination of Guillet and Wakabayashi teaches the apparatus of claim 1.  However, the combination fails to further teach that one or more of the first, second or third membrane components further comprise a reinforcing layer.  However, Hinatsu also discusses PEM water electrolysis and teaches that by forming a membrane with a reinforcing layer (internally reinforced) mechanical stability can be provided (Abstract; Paragraph 0028).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify at least one of the membranes of the combination with a reinforcing layer in order to provide mechanical stability as taught by Hinatsu.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794